                                             THE CITY OF NEW YORK                                       Iván A. Méndez, Jr.
                                                                                              Assistant Corporation Counsel
JAMES E. JOHNSON                            LAW DEPARTMENT                              Labor and Employment Law Division
                                                                                                  Telephone: (212) 356-2450
Corporation Counsel                             100 CHURCH STREET                             E-mail: imendez@law.nyc.gov
                                                NEW YORK, NY 10007


                                                                     February 5, 2021

         By ECF
         Honorable Peggy Kuo
         United States Magistrate Judge
         United States District Court
         Eastern District of New York
         225 Cadman Plaza East
         Brooklyn, New York 11201
                                      Re: Craig v. City of New York, et al.,
                                          20 Civ. 2152 (LDH)(PK)
                                          Our No. 2020-021376
         Dear Judge Kuo:

                         I am an Assistant Corporation Counsel in the office of James E. Johnson,
         Corporation Counsel for the City of New York, attorney for defendants City of New York, New
         York City Department of Correction (“DOC”) Commissioner Cynthia Brann, Maria Guccione,
         and Desiree Hill (“Municipal Defendants”) in the above-referenced action. Municipal
         Defendants write, jointly with Co-Defendant Husamudeen, in response to the Court’s Order,
         dated February 1, 2021, directing the parties to submit a joint case management plan by February
         8, 2021. For the reasons set forth below, Defendants respectfully request that the Court continue
         the stay of discovery that has been in effect since September 16, 2020, when the Court held: “For
         the reasons stated on the record, the motion is granted, and discovery is stayed pending a
         decision on the anticipated motion to dismiss.” See September 26, 2020 Minute Entry (emphasis
         added). We apologize for not indicating whether Plaintiff consented to a continued stay of
         discovery. Plaintiff does not consent to the requested stay.

              A. Procedural History
                         A pre-motion conference concerning the Defendants’ anticipated motions to
         dismiss was held on December 17, 2020. Given the various and extensive defects in the
         Complaint, plaintiff was given an opportunity to amend his complaint, and requested that he be
         permitted to file an amended complaint on or before January 29, 2021. See December 22, 2020
         Minute Entry and Order; ECF Dkt. No. 27; December 24, 2020 Order. Plaintiff filed his
         amended complaint on January 29th. See ECF Dkt. No. 28. As set forth below, the Amended
Complaint suffers from the same deficiencies as Plaintiff’s prior complaint, and the Court should
therefore continue the stay of discovery that had been in place since September 16, 2020.

   B. A Continued Stay of Discovery is Warranted
               Defendants respectfully submit that an order staying discovery pending the
disposition of Defendants’ anticipated motions to dismiss the Amended Complaint is warranted.
Pursuant to Federal Rule of Civil Procedure 26(c), “a district court may stay discovery during the
pendency of a motion to dismiss for ‘good cause shown.’” Chesney v. Valley Stream Union
Free Sch. Dist. No. 24, 236 F.R.D. 113, 115 (E.D.N.Y. 2006). “Good cause may be shown
where a party has filed a dispositive motion, the stay is for a short period of time, and the
opposing party will not be prejudiced by the stay.” Boetler v. Hearts Communs., Inc., No. 15
Civ. 3934, 2016 U.S. Dist. LEXIS 12322, at *13 (S.D.N.Y. Jan. 28, 2016).
                 As will be detailed in the Defendants’ forthcoming pre-motion letters, Plaintiff’s
claims are deficient in that: (1) the First Amendment retaliation claims are fatally flawed because
there is no causation to be inferred from the Complaint, and Plaintiff did not suffer an adverse
action; (2) Plaintiff cannot make out a Monell claim, because he has not pleaded that the alleged
deprivations were caused by a municipal policy, practice or custom; and (3) Plaintiff’s
Substantive Due Process claim fails because such a claim is nothing more than an attempt to
micro-manage and intrude upon governmental operations—here, DOC’s adherence to guidance
from the Centers for Disease Control and the City’s Department of Health with respect to the
management of the COVID-19 pandemic; and (4) Defendant Husamudeen cannot be held liable
as he is not a state actor.
               Plaintiff’s claims here are entirely reliant on a speculative theory that the DOC
and the Correction Officers’ union conspired to deprive Plaintiff of his constitutional rights by
retaliating against him. These claims are heavy on conjecture, but light on facts, and the
Amended Complaint is therefore likely to be dismissed. Thus, Municipal Defendants have
shown good cause for staying discovery. See, e.g., Boetler, 2016 U.S. Dist. LEXIS 12322, at
*17 (staying discovery pending a resolution on the motion to dismiss); Targum v. Citrin
Cooperman & Co., LLP, No. 12 Civ. 6090, 2013 U.S. Dist. LEXIS 71472, at *5 (S.D.N.Y. May
20, 2013) (finding good cause to stay discovery “until Plaintiffs have finalized their complaint
and dismissal motion practice against that complaint has been briefed.”)
                Finally, not only will Plaintiff not be prejudiced by this stay of discovery, but all
parties will benefit. If the Defendants’ motions are granted in full, all parties will be spared the
time and expense of conducting discovery. Even if Defendants’ motions are granted only in part,
the parties will still benefit, as the scope of discovery will be limited. See, e.g., Chesney, 236
F.R.D. at 116 (“By waiting until a decision is reached on the pending motion, the areas of
discovery may well be substantially reduced, if not eliminated, as to certain named defendants
here.”).

                Accordingly, Defendants respectfully request that the Court stay discovery
pending a decision on the defendants’ motions to dismiss, and that the Court adjourn the Court
excuse the parties from filing a case management plan on February 8, 2020. We thank the Court
for its consideration of this request.
                              Respectfully submitted,




                              Iván A. Méndez, Jr.
                              Senior Counsel


cc:   All Counsel of Record
      (By ECF)
